Citation Nr: 0706615	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-02 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for multiple myeloma, to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Atlanta, Georgia that the veteran's claim seeking entitlement 
to service connection for multiple myeloma.  

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing held at the RO in April 
2006.  A transcript of the hearing is associated with the 
claims file.  


FINDINGS OF FACT

1.  The evidence does not reflect that the veteran was 
exposed to Agent Orange or any similar herbicide agent while 
serving in Guam.  

2.  The competent medical evidence does not reflect that the 
veteran's multiple myeloma began in service.  


CONCLUSION OF LAW

Multiple myeloma was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2006), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in December 2001.  Prior to the claim's denial in 
February 2004, a duty to assist letter was issued by the RO 
in January 2003.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  
Additional letters addressing the duty to assist were issued 
by the AMC in August 2003 and November 2003.  The duty to 
assist letters specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
The veteran also provided testimony in this case at his 
videoconference hearing held in April 2006.  Although the 
veteran testified at this hearing that he has been in receipt 
of Social Security disability benefits since 2002 and lost 
his job while he was being treated for his multiple myeloma 
in November 2001, the Board finds that there is no need to 
obtain the records from the Social Security Administration in 
this instance where the outcome of the case turns on the 
question of whether the veteran was exposed to Agent Orange 
during service between 1970 and 1974 at least 30 years before 
the Social Security granted him disability benefits.  Thus 
such records if obtained would not be relevant and remanding 
this matter to do so would only serve to needlessly delay 
this case.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no need for a 
VA examination in this instance where there is no evidence of 
multiple myeloma having begun in service, and the evidence 
does not reflect herbicide exposure took place during 
service.   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
Although the veteran was not provided such a notice, since 
service connection is being denied, no effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  

II  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  In addition, service-connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2006).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran does not allege, nor does the evidence show that 
he developed multiple myeloma in service.  Rather he alleges 
that he was exposed to Agent Orange during active duty, which 
resulted in his multiple myeloma.  The veteran does not 
allege having served in Vietnam, but contends that he was 
exposed to Agent Orange while serving in Guam.  Thus 
38 C.F.R. § 3.307(a)(6)(iii), which addresses service in the 
Republic of Vietnam, does not apply in this instance.  

Service medical records include a November 1970 enlistment 
examination showing a normal musculoskeletal examination and 
he denied a history of tumor, cyst or cancer in the 
accompanying report of medical history.  His service medical 
records show no evidence of multiple myeloma or of any 
exposure to herbicides.  He was treated for back pain in 
August 1971, with X-rays showing no significant 
abnormalities.  The service medical records do include a 
normal urine specimen was taken at Anderson Air Force (AAF) 
Base in Guam in January 1973 and he had a normal physical 
profile taken at AAF Base in October 1973.  His May 1974 
separation examination revealed a normal musculoskeletal 
examination with the exception of a fracture of the left 
clavicle and a fracture of the right femur, both existing 
prior to service, with normal strength and full range of 
motion.  Again he denied tumor, growth, cyst or cancer in his 
report of medical history.  

The veteran's DD Form 214 reflects no evidence of Vietnam 
service, as he does not have any awards such as the Vietnam 
Service Medal or any other such indicators of service in 
Vietnam or in waters offshore of the coast of Vietnam.  His 
DD Form 214 reflects that his military occupational specialty 
was computer operator.  

Post-service records reflect that in October 1993 the veteran 
was seen for complaints of abdominal pain and underwent a 
scan of his liver.  A November 1993 letter from the treating 
physician advised him that the findings were consistent with 
multiple liver hemangiomas, with further treatment not 
indicated unless they became symptomatic. 

In March 2001, the veteran was seen for complaints of low 
back problems for several months after he hit a bump sledding 
and felt pain in his back and was found to have a T-12 
compression fracture and a herniated L5-S1 disc.  He also had 
bilateral shoulder discomfort and right rib pain.  Workup was 
indicated for what was suspected at the time as osteoporosis.  
Further evaluation and workup included an early April 2001 
metastatic bone survey which diagnosed multiple myeloma.  
Thereafter, the records between April 2001 and throughout 
2002 documented comprehensive treatment for the multiple 
myeloma, which was shown to affect multiple bones throughout 
his body.  None of these records contained any opinion 
regarding the actual etiology of the veteran's multiple 
myeloma.  

A February 2004 response to a PIES request for documents of 
the veteran's claimed exposure to herbicides revealed that 
there were no records of exposure to herbicides.  

In support of his claim, the veteran submitted a copy of a 
March 2004 letter from a Congressman to the Secretary of the 
United States Department of the Defense requesting in part, 
information concerning the use and storage of Vietnam 
herbicides including the containment of Dioxin on Guam.  The 
letter pointed out that a Public Health Assessment of 
Anderson Air Force Base had shown that dioxin levels had been 
detected in the soil at the Main Base and other locations on 
the base.  The Congressmen also indicated that letters he 
received from veterans stationed in Guam during the Vietnam 
era had reported that Agents Orange, Blue and White were used 
there.  

A March 2004 memorandum from VA C&P service reflects that the 
Department of Defense (DOD) recently provided VA with an 
inventory of herbicide operations at specific times and 
geographic locations.  DOD estimated that the inventory 
reflected 70 to 85 percent of herbicide use, testing and 
disposal in locations other than Vietnam.  DOD's inventory 
did not contain any herbicide use, testing, or disposal on 
Guam.  In response to an inquiry from the Congressman, the 
DOD indicated that they found no record of the use, storage 
or disposal of Agents Orange, Blue or White on Guam.  In 
reference to the public health assessment referred to in that 
letter, DOD stated that according to Air Force studies, the 
dioxins at those sites were associated with burned materials, 
not herbicides.  

The veteran testified at his April 2006 hearing that he was 
stationed at Anderson Air Force Base in Guam on the north end 
of the island.  He said he worked in a support building 
adjacent to a storage facility that contained corroded 
looking 55 gallon drums.  He testified that the drums were 
not labeled.  He said he saw the barrels but did not touch 
them, and they were enclosed inside a fence.  He did not 
recall getting any chemicals on clothing or skin.  He said he 
visited other areas of the island and took photos of 
vegetation that was always dead.  He indicated that he hiked 
and ate in these areas of dead vegetation.  He believed the 
vegetation was killed by Agent Orange and that he was exposed 
there.  He confirmed that he was diagnosed with multiple 
myeloma in April 2001.  He testified that his military 
operational specialty was a computer operator in the service 
and that the support building he worked in was on the flight 
line.  He confirmed that he had no symptoms of multiple 
myeloma while on active duty.  

Among the evidence submitted by the veteran at his hearing 
along with a waiver of additional evidence signed in April 
2006 were photographs apparently from Guam taken during his 
active service.  They reflect some vegetation that includes 
some that appear to be dead or dying.  Also submitted were 
several articles about the herbicides used during the Vietnam 
War including an article that pointed out that a Congressman 
attempted to have the DOD release any information the 
Pentagon had about the chemicals used and stored in Guam 
during the Vietnam War.  

Also included was the Public Health Assessment of Anderson 
Air Force Base in Guam.  This document described numerous 
landfills and other areas containing various chemicals.  They 
did include some areas where dioxins were detected in the 
soil.  Dioxins were detected in the soils of landfills number 
2 and 7 on the Main Base.  Dioxins were also detected in the 
soils of landfill 24 in Harmon, and landfill number 26 at the 
Northwest Field.  More significantly, Fire Training Area 
number 2 at the Main Base revealed dioxins of up to 19,000 
parts per million (ppm).  Chemical Storage Area number 4 at 
the Northwest Field revealed dioxins of up to 130 ppm.  Waste 
Pile number 1 at the Main Base revealed dioxins of up to 87 
ppm.  War Dog Borrow Pit at MARBO annex, an abandoned quarry 
revealed dioxins up to 94 ppm.  MARBO Laundry facility at 
MARBO Annex revealed dioxins up to 120 ppm.  Harmon 
Substation at Harmon revealed dioxin levels up to 94 ppm.   

Upon review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for the veteran's multiple myeloma.  There is no 
evidence, nor does the veteran contend that this disease 
began during his active service. 

Although such disease is presumed to be secondary to Agent 
Orange exposure, the evidence fails to show that the veteran 
was exposed to defoliants during his active service.  While 
the Public Health Assessment detailed several locations where 
dioxins were present in the soil at Anderson Air Force Base 
in Guam where the veteran served, the DOD has determined that 
such dioxins were due to burning, and not to the presence of 
herbicides including Agents Orange, Blue or White.  The DOD 
has indicated that no such herbicides were used, stored or 
disposed of in Guam.  Moreover his military operational 
specialty was shown to be as a computer operator, making it 
less than likely that his occupation required handling or 
exposure to hazardous chemicals.  Thus it is less likely than 
not that the veteran was exposed to such herbicides during 
his service in Guam.  

As the competent evidence reflects that the current multiple 
myeloma is not related to service and there is no evidence of 
herbicide exposure, the preponderance of the evidence is 
against the veteran's claim for service connection for 
multiple myeloma, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for multiple myeloma is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


